DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed on 11/25/2019.

Information Disclosure Statement
The information disclosure statements filed 11/25/2019 and 07/01/2021 were filed before the first action on the merits. This submission is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, they are have been fully considered by the Office.

Abstract
                The abstract filed 11/25/2019 appears to be acceptable.

	
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: component of a gas turbine engine in claims 3, 5, 6, 7, 8, 11,18, 19, and first component and second component in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Following claim(s) are objected to because multiple errors, and appears to be a literal translation of a foreign language, therefore these claims may be revised to address claim languages to define the claimed device in an accurate manner, by way of example the examiner has pointed out the following with suggestive claim languages:
Claim 1 line 3 recites “configured to be driven”, this should be read as “configured to operate”;  
Claim 4 line 2 recites “configured with bypass duct”, this should read as “connected with the bypass duct”;
Claim 7 recites a limitation “the component is configured within the turbine section”, this should read as “the component is positioned within the turbine section”
Claim 8 recites a limitation “the component is configured within the compressor section” , this should read as “the compressor section having a further component positioned within the compressor section”.
Claim 10 recites a limitation “the component is configured with the lubrication system” , this should read as “the component and the further component are positioned in the lubrication system”.
Claim 17 recites a limitation “a vapor absorption refrigeration system configured to be driven by heat energy he component is configured with the lubrication system” , this should read as “a vapor absorption refrigeration system configured to operate by heat energy”.
Claim 10 recites a limitation “the component is configured with the lubrication system” , this should read as “an additional component is positioned in the lubrication system”.
Claim 19 recites a limitation “a generator configured in a closed refrigerant loop”, this should read as “a generator positioned in a closed refrigerant loop”.
Claim 20 recites a limitation “the generator and the second expansion device are configured in a closed absorbent loop”, this should read as “the generator and the second expansion device are positioned in a closed absorbent loop”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)

Claim limitations “a first component of the gas turbine engine”, “a second component of the gas turbine engine” in claim 13 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to discloses corresponding structural elements of  first and second component of a gas turbine as claimed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation "the component is configured within the compressor section".  There is insufficient antecedent basis for “the component” as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 6-9, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013253747A to FUKUZUMI (FUKUZUMI) in view of U.S Publication number 2016/0123229 A1 to TANG et al. (TANG).

Re: Claim 1:
FUKUZUMI discloses:
An assembly for an aircraft (discloses an aircraft ¶0049) propulsion system (¶0034: discloses an assembly for an aircraft propulsion system, see ¶0034), comprising:
a gas turbine engine (gas turbine is implied in an aircraft and gas turbine implicitly comprises a turbine section) including a turbine section; and
a vapor absorption refrigeration system (See Fig.1: ¶0034: vapor absorption system 10) configured to be driven by heat energy (See Fig.1:  heat energy as described in ¶0028 of English Translation), the vapor absorption refrigeration system including a condenser.
FUKUZUMI is silent regarding:
vapor absorption system configured to be driven by waste heat energy received from the turbine section.
Although FUKUZUMI discloses using a does not explicitly disclose using waste heat from a turbine section in a vapor absorption refrigeration system, however it is well known in the art to use waste heat of turbine, such a system is explicitly taught by U.S Publication number 2016/0123229 A1 to TANG et al. (TANG: See Fig.1: using waste heat energy of a turbine section 21 via heat exchanger 52, regenerator 36 and via conduit 58).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure vapor absorption refrigeration system of FUKUZUMI to include the teachings of TANG, because TANG teaches that this configuration provides the benefit of optimizing utilization of waste heat energy which is cost effective and would have yielded similar benefits in the system of TANG, since it is merely providing heat source of a gas to an evaporator to generate vapors.

Re: Claim 2:
FUKUZUMI modified by TANG discloses:
The assembly of claim 1, modified FUKUZUMI discloses all the limitations of claim 1, and wherein the vapor absorption refrigeration system is configured as a closed-loop refrigerant system (FUKUZUMI: See Fig.1: discloses a closed loop vapor absorption refrigeration system).
Re: Claim 6:
FUKUZUMI modified by TANG discloses:
The assembly of claim 1, modified FUKUZUMI discloses all the limitations of claim 1, and wherein the vapor absorption refrigeration system (FUKUZUMI: See Fig.1: ¶0034: vapor absorption system 10) further includes an evaporator (FUKUZUMI: See Fig.1: ¶0034: evaporator 20) fluidly coupled with the condenser (See Fig.1: FUKUZUMI: ¶0034: condenser 40), and the evaporator (FUKUZUMI: See Fig.1: ¶0034: evaporator 20) is configured to cool fluid that flows through a component of the gas turbine engine (TANG: See Fig.1: using waste heat energy of a turbine section 21 via heat exchanger 52, regenerator 36 and via conduit 58, cooling  of fluid that flows through a component of turbine section merely a result of giving up heat in heat exchanger 52).
Re: Claim 7:
FUKUZUMI modified by TANG discloses:
The assembly of claim 6, modified FUKUZUMI discloses all the limitations of claim 6, and wherein the component is configured (positioned) within the turbine section (TANG: See Fig.1: component flows through turbine section 21).
Re: Claim 8:
FUKUZUMI modified by TANG discloses:
The assembly of claim 6, modified FUKUZUMI discloses all the limitations of claim 6, and wherein the gas turbine engine further includes a compressor section (TANG: See Fig.1: compressor section 16), and the component is configured (positioned) within the compressor section (TANG: See Fig.1: as described in ¶0056).
Re: Claim 9:
FUKUZUMI modified by TANG discloses:
           The assembly of claim 6, modified FUKUZUMI discloses all the limitations of claim 6, and wherein the component comprises a bearing (typically fluid flows through multiple components of a turbine section which may include blades, nozzles, bearings etc.). 
Re: Claim 17:
FUKUZUMI modified by TANG discloses:
An assembly for an aircraft (discloses an aircraft ¶0049) propulsion system (¶0034: discloses an assembly for an aircraft propulsion system, see ¶0034), comprising:
a gas turbine engine (gas turbine is implied in an aircraft and gas turbine implicitly comprises a turbine section) including a turbine section; and
a vapor absorption refrigeration system (See Fig.1: ¶0034: vapor absorption system 10) configured to be driven by heat energy (See Fig.1:  heat energy as described in ¶0028 of English Translation) of gas flowing through the turbine section, the vapor absorption refrigeration system configured as a closed-loop refrigerant system (FUKUZUMI: See Fig.1: discloses a closed loop vapor absorption refrigeration system).
FUKUZUMI is silent regarding:
vapor absorption system configured to be driven (operated) by heat energy of gas flowing through the turbine section.
Although FUKUZUMI discloses using a does not explicitly disclose using heat energy of gas flowing through the turbine section in a vapor absorption refrigeration system, however it is well known in the art to use heat energy of gas flowing through the turbine section, such a system is explicitly taught by U.S Publication number 2016/0123229 A1 to TANG et al. (TANG: See Fig.1: using waste heat energy of a turbine section 21 via heat exchanger 52, regenerator 36 and via conduit 58).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure vapor absorption refrigeration system of FUKUZUMI to include the teachings of TANG, because TANG teaches that this configuration provides the benefit of optimizing utilization of waste heat energy which is cost effective and would have yielded similar benefits in the system of TANG, since it is merely providing heat source of a gas to an evaporator to generate vapors.
FUKUZUMI modified by TANG discloses all the limitations of claim 19.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013253747A to FUKUZUMI (FUKUZUMI) in view of U.S Publication number 2016/0123229 A1 to TANG et al. (TANG) as applied to claim 6 above, and further in view of U.S Publication number 2005/023561A1 to MORRIS et al. (MORRIS).

Re: Claim 10:
FUKUZUMI modified by TANG discloses:
      The assembly of claim 6, modified FUKUZUMI discloses all the limitations of claim 6, and wherein the gas turbine engine further includes a lubrication system, and the component is configured with (the component of) the (a) lubrication system.  
The examiner takes official notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date to employ bearings and lubrication system in a gas turbine, since it is well known in the art that such a system is explicitly taught by MORRIS et al. U.S Publication number 2005/023561A1 as shown in figure 1 and described in ¶0023-¶0025).

Allowable Subject Matter and Prior Art
Claim (s) 3-5, 11-16, 18, 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art U.S Publication number 2013018069 fails to disclose either alone or in combination fail to teach or fairly suggest:
Re: Claims 3: “wherein the condenser is configured to heat fluid that flows through a component of the gas turbine engine.” in combination with limitations of base claim and intervening claims. Claims 4-5 are allowable being dependent on claim 3.
Re: Claim 11: “the vapor absorption refrigeration system further includes an absorber fluidly coupled with the condenser; and the absorber is configured to generate absorber heat energy by introducing refrigerant vapor into an absorbent, and further configured to heat fluid that flows through a component of the gas turbine engine using the absorber heat energy.” in combination with limitations of base claim and intervening claims. Claims 12-16 are allowable being dependent on claim 11.
Re: Claim 18: “wherein the vapor absorption refrigeration system includes a condenser configured to heat gas or liquid that flows within a component of the gas turbine engine” in combination with limitations of base claim 17.
Re: Claim 20: “wherein the vapor absorption refrigeration system further includes a pump and a second expansion device; and the absorber, the pump, the generator and the second expansion device are configured in a closed absorbent loop” in combination with limitations of base claim 20.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925. The examiner can normally be reached 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        March 30, 2022